FILED
                               NOT FOR PUBLICATION                           JAN 11 2010

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 JOSE LUIS REBOLLEDO RODRIGUEZ,                   No. 08-72140

                Petitioner,                       Agency Nos. A095-196-303
                                                             A095-196-304
    v.

 ERIC H. HOLDER Jr., Attorney General,            MEMORANDUM *

                Respondent.



                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                                                            **
                              Submitted December 15, 2009


Before: GOODWIN, WALLACE, and FISHER, Circuit Judges.

         Jose Luis Rebolledo Rodriguez, a native and citizen of Mexico, petitions pro

se for review of the Board of Immigration Appeals’ denial of his fourth motion to

reopen the underlying denial of his application for cancellation of removal.

           *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
           **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

jlf/Inventory
         Petitioner sought to reopen based on new evidence to establish the requisite

hardship to his qualifying relatives by providing evidence that his United States

citizen son Angel has developed severe asthma and a speech impairment, and

petitioner has a newborn United States citizen child.

         The BIA did not abuse its discretion in denying petitioner’s fourth motion to

reopen as untimely and numerically barred, and the motion did not meet any of the

regulatory exceptions. See 8 C.F.R. § 1003.2(c)(2) - (3). Because the motion is

time and numerically barred, we deny the petition for review, and we need not

address petitioner’s remaining challenge.

         PETITION FOR REVIEW DENIED.




jlf/Inventory                               2                                   08-72140